Citation Nr: 1037981	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to increased evaluations for degenerative disc 
disease of the lumbar spine, status post discectomy, initially 
evaluated as 10 percent disabling from April 1, 2004 and as 20 
percent disabling from May 3, 2006.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 
1981 and from March 1985 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The case has since been transferred to the 
St. Petersburg, Florida VARO.

The initial rating claim on appeal, as well as two unrelated 
service connection claims, were denied by the Board in a November 
2007 decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
September 2009, the Veteran's then-representative and the VA 
General Counsel (herein "the parties") filed a joint motion for 
partial remand as to the initial rating claim.  While this motion 
left the service connection denials undisturbed, the parties also 
indicated that consideration of a TDIU claim on appeal was 
warranted in light of the Court's recent decision in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  This motion was granted by 
the Court in September 2009, and both issues are accordingly 
before the Board on appeal at the present time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.






REMAND

The parties indicated in the September 2009 joint motion that 
further development was warranted in view of Rice v. Shinseki, 
supra.  In Rice, the Court held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Thus, when 
entitlement to TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id. at 454.

In this regard, the Board notes that the Veteran has not, to 
date, been given 38 C.F.R. § 3.159(b) (2009) notice for a TDIU 
claim or examined by a VA medical professional to determine 
whether her service-connected disabilities, to include her 
service-connected lumbar spine disorder, render her unable to 
secure or follow a substantially gainful occupation.  38 C.F.R. 
§ 4.16 (2009).  The Board would further point out that the 
Veteran has not been afforded a VA spine examination since May 
2006, more than four years ago, and her treatment records from 
the Orlando, Florida VA Outpatient Center (VAOPC) were last 
updated in July 2006.  Additional development encompassing 
notification, obtaining updated treatment records, and a new VA 
examination is thus warranted prior to a further Board 
adjudication of this case.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims for higher initial 
evaluations for degenerative disc disease 
of the lumbar spine and TDIU on appeal.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claims 
(specifically in terms of 38 C.F.R. § 4.16) 
and provide notification of both the type 
of evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified of VA's 
practices in assigning disability 
evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Orlando VAOPC should be contacted, 
and all treatment records of the Veteran 
dated since July 2006 should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  Then, the Veteran should be afforded a 
VA spine examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected lumbar 
spine disorder, as well as its effect (in 
conjunction with other service-connected 
disabilities) on her employability.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  As to 
the lumbar spine, the examiner should 
conduct range of motion studies and should 
comment on the presence and extent of any 
painful motion, functional loss due to 
pain, excess fatigability, weakness, and 
additional disability during flare-ups.  
The examiner should comment on the presence 
and type (i.e., favorable or unfavorable) 
of any ankylosis and also should describe 
the frequency and duration of any periods 
of doctor-prescribed bed rest.  
Furthermore, the examiner should comment on 
the presence and extent of any associated 
objective neurological abnormalities (i.e., 
lumbar radiculopathy).  

The examiner should then render an opinion 
as to whether the Veteran's service-
connected lumbar spine disorder, along with 
her service-connected pes planus of the 
left foot with plantar fasciitis and heel 
spur syndrome, radiculopathy of the right 
lower extremity, arthroscopic repair of a 
medial meniscus tear of the right knee, pes 
planus of the right foot, microscopic-
hyperchromic anemia secondary to 
thalassemia minor, and surgical scar of the 
lumbar spine, render her unable to secure 
or follow a substantially gainful 
occupation.  The examiner is reminded that 
age and nonservice-connected disabilities 
are not for consideration in making this 
determination, and the Board notes that a 
complete list of the Veteran's service-
connected disabilities is included in a 
July 2006 rating action.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the issues of entitlement to 
increased evaluations for degenerative disc 
disease of the lumbar spine, status post 
discectomy, initially evaluated as 10 
percent disabling from April 1, 2004 and as 
20 percent disabling from May 3, 2006; and 
entitlement to TDIU should be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


